                             Case:19-00170-swd                  Doc #:4 Filed: 01/16/19               Page 1 of 9

                                     UNITED STATES BANKRUPTCY COURT 
                                   FOR THE WESTERN DISTRICT OF MICHIGAN 
 
In re:                                                                              
                                                                                   Case No.  
Tevontae M. Abraham,                                                               Chapter 13 
                                                                                   Hon.                                                 
                                       Debtor                                      Filed:  
                                                           / 
 
                                                ORIGINAL CHAPTER 13 PLAN 
 
PREAMBLE 
 
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. 
 
                In the following notice to creditors, you must check each box that applies. 
 
To Creditors: Your rights may be affected by this Plan.  Your claim may be reduced, modified, or eliminated. 
                   
                  You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case.  If you do not 
                  have an attorney, you may wish to consult one. 
                   
                  If you oppose the Plan’s treatment of your claim or any provision of this Plan, you or your attorney must file an objection to 
                  confirmation  at  least  7  days  before  the  date  set  for  the  hearing  on  confirmation,  unless  otherwise  ordered  by  the 
                  Bankruptcy Court.  The Bankruptcy Court may confirm this Plan without further notice if no objection to confirmation is 
                  filed.  See Bankruptcy Rule 3015.  In addition, you may need to file a timely proof of claim in order to be paid under any 
                  Plan. 
                   
                  The following matters may be of particular importance.  Debtors must check one box on each line to state whether or not 
                  the Plan includes each of the following items.  If an item is checked as “Not Included” or if both boxes are checked, the 
                  provision will be ineffective if set out later in the Plan. 
 
A limit on the amount of a secured claim, set out in Paragraph III.C.2.c and III.C.1.f., which                     Included 
                                                                                                                                  X     Not included 
may result in a partial payment or no payment at all to the secured creditor 
Avoidance of a judicial lien or nonpossessory, nonpurchase‐money security interest, set out in                     Included 
                                                                                                                                  X      Not included 
Paragraph IV.R. 
                                                                                                                                        Not included 
Nonstandard provisions, set out in Paragraph IV.R.                                                              X  Included 
 
I.    PLAN PARAMETERS 
      A.  APPLICABLE COMMITMENT PERIOD (ACP) ‐ 11 U.S.C. § 1325(b)(4). 
          (     ) The ACP is 60 months. 
          (X) The ACP is 36 months. However, the duration of payments may be extended to complete the Plan.  
      B. LIQUIDATION ANALYSIS. 
          1. The amount to be distributed to holders of allowed unsecured claims shall not be less than the value of the non‐exempt 
             equity of the Debtor(s) less the costs of sale.  The liquidation value of the estate as required by 11 U.S.C. § 1325(a)(4) is $0.  
          2.   The estimated base amount to be paid to the general unsecured creditors is $1,000. 
                
                
                
                                                                1- As updated on 11‐23‐16 
                                                                              
 
 
                                  Case:19-00170-swd                      Doc #:4 Filed: 01/16/19                       Page 2 of 9
II.   FUNDING 
     A. PLAN PAYMENT.  The Debtor(s) shall make payments in the amount of $600 per (     ) week, (X) bi‐weekly, (     ) semi‐monthly, (    
         ) monthly, and/or (     ) other (see Additional Plan Payment Provisions) for the minimum of the ACP.  
           (     ) Additional Plan Payment Provisions:   
III.   DISBURSEMENTS 
     A.  ADMINISTRATIVE CLAIMS.  The Debtor(s) shall pay in full, in deferred cash payments, all allowed claims entitled to priority under 
         11 U.S.C. § 507, including:  
           1.  Court filing fee. 
           2.  Trustee fee.   
           3.  Attorney fees exclusive of costs and expenses:  An initial fee of $3650 less fees paid of $0, leaving a fee balance in the 
               amount  of  $3650  to  be  paid  by  the  Trustee  pursuant  to  the  priorities  set  forth  in  paragraph IV.H of the Plan, unless 
               otherwise marked below: 
                 a.   (     )  Attorney fees shall be paid at the rate of $__________ per month until paid in full pursuant to paragraph IV.H of 
                      the Plan.  
                 b.   (     )  Attorney fees shall be paid after all necessary equal monthly payments on secured continuing claims, secured 
                      claims, assumed executory contract/unexpired lease claims which is a modification of paragraph IV.H.  
           4.  Expenses advanced to the Debtor(s) (paid by the attorney to the Clerk of the Court or the service provider) include: 
                 $__________ filing fee (enter amount or N/A); 
                 $__________ mandatory credit counseling or financial management class (enter amount or N/A); and 
                 $__________ other (explain and enter amount, or enter N/A). 
                  
     B.  PRIORITY CLAIMS. 
           1.  Domestic Support Obligation (DSO)i:  Prepetition DSO payment arrears as of the petition date shall be paid directly by 
               the Debtor(s) unless marked below: 
                       (     ) by the Trustee. 
           Mandatory information:   
                        Name of DSO Payee(s)                                            Monthly Amount                                    Estimated Arrears 
                                                                                                                                                                
           2.  a.  Prepetition Priority Tax Claims:  Prepetition priority tax claims are allowed claims entitled to priority under 11 
                   U.S.C. § 507 and shall be paid in full by the Trustee.  
           Mandatory information: 
                        Creditor Name                                                  Estimated Amountii                                   Nature of Debt 
                                                                                                                                      
                 b.  Post‐Petition Priority Tax Claims:  Absent objection, post‐petition priority tax claims shall be paid in full pursuant to 11 
                     U.S.C. § 1305(a)(1) and (b).  Any portion of a post‐petition claim under 11 U.S.C. § 1305 that is not paid through the 
                     Plan for whatever reason, including dismissal or conversion to Chapter 7, will remain non‐dischargeable, even if the 
                     Debtor(s) receive(s) a discharge.    

                  

                  


i
 The Debtor(s) will comply with 11 U.S.C. § 1325(a)(8) and shall, prior to confirmation of the Plan, provide the Trustee with an affidavit or other evidence (e.g., wage 
deduction, a statement from friend of the court, or a statement from the recipient) that all post‐petition, pre‐confirmation DSO payments are current. 

ii
  The amount stated is an estimate only and the proof of claim controls as to the amount of the claim.  This provision does not preclude any party in interest from filing an 
objection to the claim. 


                                                                          2- As updated on 11‐23‐16 
                                                                                        
 
 
                                    Case:19-00170-swd                        Doc #:4 Filed: 01/16/19                          Page 3 of 9
            3.  Other Priority Claims and Plan Treatment:  
       
      C.  SECURED CLAIMS. 
            1.  Real Property:  
                  a.  Mortgage Payments:  Unless otherwise stated, the Trustee shall commence paying the first post‐petition mortgage 
                      payment on the first day of the month following the month of the petition date. 
                  b.  Principal Residence Post‐Petition Mortgage Payments and Prepetition Arrears:  The following is the street address 
                      and the tax ID parcel no. for the principal residence of the Debtor(s):  
            Property No. 1: 862 Buckingham Street SW, Wyoming, MI  49509; Parcel No. 41‐17‐14‐277‐012    


                          Creditor Name                                     Estimated Monthly                 Estimated Arrearsiv              Taxes & Insurance 
                                                                            Payment Amountiii                                               Escrowed With Lender? 
                                                                                                                                                      Y/N 
                          #1: Amerifirst Mortgage                                       $766                              $6,000                           Y 
                c.      Non‐Residential Post‐Petition Mortgage Payments and Prepetition Arrears: The following is the street address and the 
                        tax ID parcel no. for the non‐residential real property of the Debtor(s):  
            Property No. 1________________                                             __ Property No. 2___________                                                        

                          Creditor Name                                     Estimated Monthly                 Estimated Arrearsiv                  Taxes & Insurance 
                                                                            Payment Amountiii                                                   Escrowed With Lender? 
                                                                                                                                                          Y/N 
                          #1                                                                                                                 
                d.      Prepetition Real Property Tax Claims:  Claims of taxing authorities on real property pursuant to State law will be paid 
                        pro‐rata as set forth in paragraph IV.H unless a fixed monthly payment is set forth below after the post‐petition on‐
                        going mortgage payment(s).v 
                          Taxing Authority                                                Amount                         Delinquent                    Optional Equal 
                                                                                                                          Tax Years                   Monthly Payment 
                                                                                                                    
                  e.  Real Property Tax Escrow:   
                        The Debtor(s) will not utilize a tax escrow with the Trustee unless marked below. 
                        (     ) The Debtor(s) will utilize a tax escrow through the Plan.  The Debtor(s) must provide the tax bill to the Trustee and 
                        verify taxes are paid each year until completion of the Plan. Tax escrow accounts will fund after on‐going monthly 
                        mortgage payments but prior to other secured creditors.  
                          Real Property Address                                      Parcel Number                     Taxing Authority               Monthly Escrow 
                                                                                                                                                        Amount 
                                                                                                                                                                     
                   



iii
   The monthly payment amount is an estimate and the Trustee shall pay the monthly payment  amount based on the proof of claim as filed.  The Plan authorizes the 
Trustee to make post‐petition regular mortgage or land contract payments prior to the proof of claim being filed.  This provision does not preclude any party in interest from 
filing an objection to the claim. 

iv
  The amount of prepetition arrears is an estimate and the Trustee shall pay the prepetition arrears based on the proof of claim as filed.  Any claim filed for prepetition 
arrears shall be paid through the Plan over a reasonable period of time and pro‐rata with other secured creditors without interest. 

v 
 Any creditor in this class shall retain its lien on the real property pursuant to applicable State law and shall be entitled to receive its statutory interest and collection fees as 
set forth in its proof of claim. 


                                                                                 3- As updated on 11‐23‐16 
                                                                                               
 
 
                                  Case:19-00170-swd                      Doc #:4 Filed: 01/16/19                        Page 4 of 9
                 f.  Wholly Unsecured Liens:  The following claims shall be treated as unsecured by this Plan because there is no equity in 
                     the property to secure the claim. Upon completion of the Plan, the lien shall be discharged and removed from the 
                     property. The Debtor(s) may move under Fed. R. Bankr. P. 7070, on notice to the holder of such a claim who refuses to 
                     release the lien, for an order declaring the lien released and for related relief. These claims are as follows: 
                        Property Address                          Creditor                     Claim Amountvi               Property                   Senior Lien 
                                                                                                                             Value                      Amount 
                                                                                                                                                  
           2.   Personal Property:  
                 a.   Pre‐Confirmation Adequate Protections Payments (APP):  If the Trustee is to pay pre‐confirmation APP the secured 
                      creditor’s name, address, the account number and the payment amount must be provided and it must be signified by 
                      entering the monthly payment amount in the box marked “Pre‐Conf. APP” under b. or c. of this paragraph.  The Trustee 
                      will not disburse an APP until a proof of claim is filed with documentation of a perfected lien satisfactory to the Trustee. 
                 b.   Secured Claims Subject to Final Paragraph of 11 U.S.C. § 1325(a):  Each secured creditor in this class has a lien that is 
                      not subject to 11 U.S.C. § 506.vii  Claims in this class shall be paid as follows plus an additional pro‐rata amount that may 
                      be available from funds on hand at an interest rate specified below or the contract rate specified in the proof of claim, 
                      whichever is lower.   
                         Creditor, Address &                     Collateral                 Balance Owing           Interest       Pre‐Conf.           Equal Monthly 
                         Account No.                                                                                  Rate           APP                 Payment 
                                                                                                                                                                       
                                                                              viii
                 c.   Secured Claims Subject to 11 U.S.C. § 506 :  Claims in this class shall be paid as follows plus an additional pro‐rata 
                      amount that may be available from funds on hand at an interest rate specified below or the contract rate specified in 
                      the proof of claim whichever is lower.  Creditor will be paid the fair market value (FMV) as a secured claim and any 
                      balance due as a general unsecured claim. 
                         Creditor, Address &                     Collateral                        FMV              Interest       Pre‐Conf.           Equal Monthly 
                          Account No.ix                                                                               Rate           APP                 Payment 
                                                                                                                                                        
            

           3.  Secured Claims of Taxing Authorities:  Secured claims of taxing authorities shall be paid as follows: 
                   Creditor & Address                            Collateral                            Secured Claim           Interest              Equal Monthly 
                                                           Real/Personal Property                        Amountx                Ratexi                 Payment 
                                                                                                                                              
            



vi  
  This is the estimate of the Debtor(s) as to the amount owing to the creditor.  The proof of claim shall control as to amount of the claim.  This provision does not preclude 
any party in interest from filing an objection to the claim. 

vii 
  Such a claim is not subject to “cramdown” and will be paid the full balance owing. If the collateral is a motor vehicle and is destroyed, the Debtor(s), with consent from 
the secured creditor and Trustee, or by order of the Court, may use the collateral insurance proceeds to purchase replacement collateral, to which the creditor’s lien shall 
attach. 

viii 
   If the collateral is a motor vehicle and is destroyed, the Debtor(s), with consent from the secured creditor and Trustee or by order of the Court, may use the 
collateral insurance proceeds to purchase replacement collateral, to which the creditor’s lien shall attach. 

ix 
 If the creditor files a proof of claim with a balance owing which is different from the amount listed above, the proof of claim shall control as to the amount of the 
debt, unless a party in interest objects to the proof of claim. 
x 
  The amount stated is an estimate only and the proof of claim controls as to the amount of the claim.  This provision does not preclude any party in interest from 
filing an objection to the claim.
xi 
 The interest rate on tax claims that is in effect during the calendar month in which the plan is confirmed shall control.  11 U.S.C. § 511(b). The Trustee has the 
authority to make adjustments to its records to comply with the Bankruptcy Code. 


                                                                          4- As updated on 11‐23‐16 
                                                                                        
 
 
                                      Case:19-00170-swd                     Doc #:4 Filed: 01/16/19                       Page 5 of 9
                4.   Collateral to Be Surrendered/Executory Contracts to Be Rejected:  The property listed below is surrendered to the creditor, 
                     and the executory contracts/unexpired leases are rejected: 
                         Creditor                                                                          Property/Contract Description 
                         Auto Start f/k/a Jackson Financial                          2012 Dodge Charger 
                         Credit Acceptance Corporation                               2012 Dodge Caravan 
                        The automatic stay shall be terminated upon entry of the confirmation order and any deficiency claim or claim arising from 
                        rejection shall be treated as a general unsecured claim, subject to paragraph IV.G. 
                5.  Junior Lien Holders on Surrendered Property:  If a creditor holding a junior lien has filed a secured proof of claim, such 
                    claim shall be treated as a general unsecured claim if the value of the property, set forth below in the column entitled 
                    “Property Value,” is equal to or less than the amount of the senior secured claim, absent an objection.  These creditors are 
                    as follows: 
                         Creditor, Address &                      Property Address                Claim Amountix           Property Value            Senior Lien 
                         Account No.                                                                                                                  Amount 
                                                                                                                                                              

           D.   ASSUMED EXECUTORY CONTRACTS AND UNEXPIRED LEASES.  The following executory contracts and/or unexpired leases, 
                including land contract(s), are assumed:     
                    Creditor, Address & Account  Property Description                             Monthly Payment             No. of Months          Cure Amount 
                    No.                                                                              Amount                    Remaining 


                                                                                                                                                                   

           E.   DIRECT PAYMENT BY THE DEBTOR(S) OF THE FOLLOWING DEBTS.  All claims shall be paid by the Trustee unless listed herein:  
                    Creditor, Address & Account No.                               Collateral/Obligation                           Balance Owing            Interest 
                                                                                                                                                             Rate 
                                                                                                                                                        
           F.   UNSECURED CREDITORS. 
                        General Unsecured Creditors: Claims in this class are paid from funds available after payment to all other classes.  The 
                        allowed claims of general unsecured creditors will be satisfied by:  
                        (     ) Payment of a dividend of 100%, plus present value of _____% interest, if necessary to satisfy 11 U.S.C. § 1325(a)(4), OR 
                        (X) Payment of a pro‐rata share of a fixed amount of $6187.20 or payment from all disposable income to be received by the 
                             Debtor(s) in the ACP, whichever pays more.  This fixed amount shall be reduced by additional administrative expenses 
                             including attorney fees approved under 11 U.S.C. § 330(a).  However, this fixed amount shall not be reduced below the 
                             liquidation value specified in paragraph I.B. 
       G.       SPECIAL UNSECURED CREDITORS.  The special unsecured claims listed below are an exception pursuant to 11 U.S.C. § 1322(b)(1) 
                    and  may  include,  but  are  not  limited  to,  non‐sufficient  funds (NSF) checks, continuing professional services and non‐
                    dischargeable debts (e.g., student loans, criminal fines).xii  These special unsecured claims shall be paid as follows: 
                        In a 36 month ACP case with the base to general unsecured creditors paid within 36 months, the special unsecured 
                        creditors will be paid pro rata with other general unsecured claims during the first 36 months and then that portion of the 
                        special unsecured creditor’s claim that can be paid during the remainder of the 60 months from the date the first Plan 
                        payment is due will be paid exclusive of all other general unsecured claims during the remaining 60 months.  
                        In a 36 month ACP case with the base to general unsecured creditors paid beyond 36 months, the special class unsecured 
                        creditors will be paid pro rata with other general unsecured claims during the first 36 months and until the specific fixed 
                        base amount to the general unsecured creditors is satisfied and then that portion of the special unsecured creditor’s claim 
                        that can be paid during the remainder of the 60 months from the date the first Plan payment is due will be paid exclusive of 
                        all other general unsecured claims during the remaining 60 months. 



xii
       If the table below is blank, or this case has a 60 month ACP, then there will be no special treatment for special unsecured creditors. 

                                                                             5- As updated on 11‐23‐16 
                                                                                           
 
 
                                Case:19-00170-swd              Doc #:4 Filed: 01/16/19                 Page 6 of 9
                    In a 60 month ACP case, special unsecured creditors will be paid pro rata with the general unsecured creditors during the 60 
                    months.  
                    Special Unsecured Creditor Name                                    Reason For Special Treatment                 Interest 
                                                                                                                                      Rate  
                                                                                                                                 
IV.  GENERAL PROVISIONS 
        A. DISPOSABLE INCOME, TAX RETURNS & TAX REFUNDS.  Debtor(s) submit(s) all or such portion of future earnings or other future 
           income of Debtor(s) to the supervision and control of the Trustee as is necessary for the execution of the Plan.  Unless this Plan 
           provides for a dividend of 100% to all allowed general unsecured claims, the Debtor(s) shall pay all disposable income as defined 
           in 11 U.S.C. § 1325(b) during the ACP. Unless otherwise provided in this Plan, Debtor(s) shall remit to the Trustee tax returns and 
           tax refunds and other disposable income for the ACP for administration pursuant to the Plan or as otherwise ordered by the 
           Court.  Income tax refunds and other disposable income paid to the Trustee in a Plan with a 36 month ACP will operate to 
           decrease the term of the Plan to the ACP but not below the 36 month ACP, rather than increase the dividend paid to general 
           unsecured creditors. The Debtor(s) shall continue the same level of tax deductions as when the case was filed except as affected 
           by changes in dependents and/or marital status.   
                        Based on the disposable income available, the Trustee shall have the discretion without further notice to creditors 
            to: 
                        1.  Increase the percentage to the unsecured creditors as a result of additional payments made under this provision 
                            subject to the limitation set forth in this paragraph;  
                        2.  Reduce the term of the Plan but not below the ACP; and  
                        3.  Determine if available funds are not disposable income when the Debtor(s) provide(s) the Trustee with supporting 
                            documentation. 
        B.  VESTING OF ESTATE PROPERTY.  Upon confirmation of the Plan, all property of the estate shall remain property of the estate 
            until discharge unless marked below: 
            (  X   ) Pursuant to 11 U.S.C. § 1327(b) upon confirmation of the Plan, all property of the estate shall vest in the Debtor(s), except 
            (i) future earnings of the Debtor(s); (ii) additional disposable income, and (iii) other real and personal property necessary to fund 
            the Plan which is identified as follows:  
                     Regardless of whether any real or personal property is vested in the Debtor(s) or the estate, insurance proceeds derived 
            from such real or personal property shall be deemed property of the estate.  Subject to footnotes vii and viii of paragraph III.C.2, 
            such insurance proceeds may be used by the Debtor(s), upon prior Court approval, to purchase replacement collateral. 
                     In any case, all property of which Debtor(s) retain(s) possession and control shall be insured by the Debtor(s).  The 
            Trustee is not required to insure property and has no liability for damage or loss to any property in the possession and control of 
            the Debtor(s).  
        C.  POST‐PETITION ACTION BY DEBTOR(S).  
            1.     Post‐Petition Sale of Property of Estate:  In the event that the Debtor(s) seek(s) to sell, before entry of the discharge, 
                   property of the estate constituting personal property with a value in excess of $2,500, or any real property regardless of 
                   value, the Debtor(s) shall request prior Court approval pursuant to 11 U.S.C. § 363 and any applicable rules.   
            2.     Post‐Petition Sale of Property of Debtor(s):  In the event that the Debtor(s) seek(s) to sell, before entry of the discharge, 
                   personal property of the Debtor(s) with a value in excess of $2,500, or any real property regardless of value, the Debtor(s) 
                   shall seek prior Court approval with notice to any parties in interest as the Court may direct. 
            3.     Post‐Petition Incurrence of Debt by Debtor(s) and Related Relief:  Upon the prior written approval of the Trustee, the 
                   Debtor(s) may incur post‐petition debt for a motor vehicle, whether through financing or lease transaction.  The Debtor(s) 
                   may trade in an existing motor vehicle provided that the Debtor(s) satisfy in full any obligations related to such motor 
                   vehicle.  The Debtor(s) may incur other, similar post‐petition debt as allowed by the Court. 
        D.  UNSCHEDULED CREDITORS FILING CLAIMS.  If a creditor’s claim is not listed in the schedules, but the creditor files a proof 
            of claim, the Trustee is authorized to classify the claim into one of the classes under this Plan and to pay the claim within 
            the class, unless the claim is disallowed. 
        E.   LATE FILED CLAIMS.  If a claim is not timely filed, the Trustee may in his/her discretion provide notice of intent to pay the 
             claim. 
        F.  LIMITATION ON NOTICES.  

                                                                6- As updated on 11‐23‐16 
                                                                              
 
 
                           Case:19-00170-swd               Doc #:4 Filed: 01/16/19                Page 7 of 9
        1.  General:  If the Debtor(s) file(s) a plan modification pursuant to 11 U.S.C. § 1329 or a motion requesting relief, the plan 
            modification or motion, and appropriate notice thereof, shall be served on (a) the Trustee, (b) the United States Trustee, 
            and (c) any party or entity  adversely affected by the plan modification or request for relief.  If service under (c) requires 
            service on the creditor matrix, subsequent to the claims bar date pursuant to Fed. R. Bankr. P. 3002, service may be made 
            on creditors that hold claims for which proofs of claim have been filed, and any governmental unit that is a creditor in the 
            case. 
        2.  Fee Applications:  Subsequent to the claims bar date pursuant to Fed. R. Bankr. P. 3002, if an attorney for the Debtor(s) files 
            an  application  for  compensation  pursuant  to  11  U.S.C.  § 330,  the  application,  including  appropriate  notice  and  an 
            opportunity to object, shall be served on (a) the Trustee, (b) the Debtor(s),  and (c) the United States Trustee.  Appropriate 
            notice of the application, including an opportunity to object in the same form as attached to the Local Bankruptcy Rules, 
            shall be served on (a) creditors that hold claims for which proofs of claim have been filed, and (b) any governmental unit 
            that is a creditor in the case. 
        If service is made pursuant to this paragraph, the Debtor(s) shall file a certificate of service specifying parties and entities served. 
    G.  CLAIMS AND AMENDED CLAIMS.  If a proof of claim is filed and Trustee has previously made a distribution to general unsecured 
        creditors, the claim shall be entitled to the same pro rata distribution as that previously paid to general unsecured claims, to the 
        extent possible, even if the base to general unsecured claims exceeds the amount stated in the confirmed Plan.  The Trustee 
        shall not be required to recover any overpayments to general unsecured creditors as a result of the filing of the aforementioned 
        claims. 
        1.  With respect to secured claims filed by creditors holding liens in real property surrendered pursuant to the Plan, each such 
            secured creditor must file a proof of claim asserting its unsecured deficiency, if any, by no later than 90 days after any 
            disposition, including a foreclosure sale.  The proof of claim for any deficiency must be conspicuously identified as an 
            “UNSECURED DEFICIENCY CLAIM.”  Attached to the proof of claim for the deficiency amount must be a detailed statement 
            providing that the property was disposed of, the amount of the sale proceeds, a summary of costs incurred in connection 
            with the disposition, and the unsecured deficiency balance remaining.  This proof of claim must be filed even though a 
            previous secured or unsecured claim was asserted prior to the disposition of the property.  The failure to timely file a 
            deficiency claim shall preclude the secured creditor from receiving further distributions under the Plan and such secured 
            creditor’s claim shall be subject to discharge.  
        2.  With respect to secured claims filed by creditors holding liens in personal property surrendered pursuant to the Plan and 
            non‐debtor counterparties whose executory contracts or unexpired leases are rejected under the Plan, each such secured 
            creditor or non‐debtor counterparty must file a claim asserting its unsecured deficiency or rejection damages, if any, by no 
            later than 180 days after entry of the order confirming the Plan.  The proof of claim for any deficiency or rejection damages 
            must be conspicuously identified on the proof of claim as an “UNSECURED DEFICIENCY CLAIM” or a “REJECTION DAMAGES 
            CLAIM,” as applicable.  Attached to the proof of claim for the deficiency or rejection damages must be a detailed statement 
            providing, if applicable, the date the property was disposed of, the rejection damages, the amount of any sale proceeds, a 
            summary of costs incurred in connection therewith, and the unsecured deficiency balance remaining.  This proof of claim 
            must  be  filed  even  though  a  previous  secured  or  unsecured  claim  was  asserted  prior  to  the  surrender,  rejection,  or 
            disposition of the property or rejection of the executory contract or unexpired lease.  The failure to timely file a deficiency 
            or rejection damages claim means that such creditor or non‐debtor counterparty shall be precluded from receiving further 
            distributions under the Plan and such claim shall be subject to discharge. 
        3.  A claimant treated as holding a wholly unsecured claim pursuant to paragraph III.C.1.f shall file a proof of claim within the 
            time prescribed in Fed. R. Bankr. P. 3002(c), and any such claimant who does not file a proof of claim is not entitled to 
            receive a distribution under the Plan.  If such claimant files a secured proof of claim, the Trustee is authorized to treat such 
            claimant as holding an unsecured claim. 
         
        H.  TRUSTEE POST‐CONFIRMATION DISBURSEMENT.   
             1.  Priority of Payments:  Unless otherwise specifically stated in the Plan, the following categories of claims will be paid in 
                 the following order (on a pro‐rata basis within each category): 
                  a.  unpaid court filing fees, regardless of any Plan provision to the contrary;  
                  b.  trustee administrative fee;  
                  c.  allowed DSO claims paid through the Plan;  




                                                             7- As updated on 11‐23‐16 
                                                                           
 
 
                                 Case:19-00170-swd                      Doc #:4 Filed: 01/16/19                      Page 8 of 9
                      d.  attorney fees and expenses, as allowed by an Order of the Court, subordinated to monthly continuing claims 
                          payments covered under 11 U.S.C. § 1322(b)(2);  
                      e.  continuing, long‐term, nonmodifiable allowed claimsxiii; 
                      f.    other allowed secured claims (including arrears) and allowed claims arising from assumed executory contracts or 
                            unexpired leases (including any cure) with respect to which (i) the last payment will become due within the term of 
                            the Plan; and (ii) the Plan provides for equal monthly payments; 
                      g.  arrears  on  continuing  claims  and  other  secured  claims  for  which  the  Plan  does  not  specify  equal  monthly 
                          payments; 
                      h.  allowed priority unsecured claims; and 
                      i.    allowed general unsecured claims. 
                 2.  Post‐Petition Mortgage Payments:  If the Plan directs the Trustee to make any post‐petition mortgage payment, the 
                     Trustee may: 
                      a.  modify the on‐going mortgage payment upon receiving a notice pursuant to Fed. R. Bankr. P. 3002.1(b); 
                      b.  increase the Plan payment by the amount of any mortgage payment increase plus additional trustee commission 
                          for any mortgage increase; 
                      c.  amend  a  wage  order  or  ACH  payment  amount  for such increase with notice to the employer or ACH payor, 
                          Debtor(s) and the attorney for the Debtor(s); and 
                      d.  adjust the post‐petition mortgage or land contract payment date, or the date through which any arrears or cure is 
                          calculated, as needed to conform to any proof of claim filed by the mortgagee or land contract vendor. 
                 3.  Initial Disbursement Date:  Except as otherwise stated in this Plan, a payment designated as equal monthly payments 
                     on secured claims, executory contracts/unexpired leases, priority unsecured claims, attorney fees, and tax escrow 
                     accruals shall be deemed to commence the first day of the month following the month of the petition date.  
      I.    TAX RETURNS.  All tax returns due prior to the petition date have been filed, except: _______________.   
      J.  DEBTOR(S) ENGAGED IN BUSINESS.   
            1.  Any Debtor who is self‐employed and incurs trade credit in the production of income shall comply with 11 U.S.C. § 1304 
                regarding operation of the business and any order regarding the continuation of a business operation entered in this case; 
            2.  Any Debtor who, directly or indirectly, holds a controlling interest in a limited liability company, partnership or other 
                corporation that incurs trade credit in the production of income, or who is otherwise in control of such an entity, shall cause 
                the entity to comply with 11 U.S.C. 1304(c) and any order regarding continuation of a business operation entered in this 
                case as if the Debtor were "engaged in business" within the meaning of that section; 
            3.   The duties listed in 11 U.S.C. § 1304(c) are imposed on any Debtor described in this Paragraph IV.J, and are incorporated 
                 herein by reference. 
      K.   EFFECT OF ADDITIONAL ATTORNEY FEES BEYOND THE NO LOOK FEE.  Any attorney fees and expenses beyond the no‐look fee 
           shall be paid as administrative expenses and shall not be paid out of the base previously disbursed to general unsecured 
           creditors.  The Trustee shall not recover funds disbursed to general unsecured creditors to satisfy any administrative expenses 
           awarded to the attorney for the Debtor(s).  
      L.  PLAN REFUNDS.  The Trustee may agree to reasonable refunds to the Debtor(s) from the funds paid to the Trustee. The Plan 
          duration may be extended to repay all such refunds.  The trustee may require the Debtor(s) to file an amendment to the Plan. 
      M.  TRUSTEE’S AVOIDANCE POWERS.  The Debtor(s) acknowledges that the Trustee has discretion to utilize certain powers under 
          Chapter 5 of the Bankruptcy Code.  Notwithstanding any other language in this Plan, no lien shall be involuntarily avoided unless 
          an adversary proceeding is filed, except that judicial liens may be avoided pursuant to 11 U.S.C. § 522(f) in connection with 
          confirmation  of  the  Plan  upon  proper  notice.  The  Debtor(s)  may  not  commence  any  avoidance  action  without  court 
          authorization or written consent of the Trustee. The Debtor(s) acknowledge(s) that any avoidance actions are preserved for the 
          benefit of the estate pursuant to 11 U.S.C. § 551. 
      N.  LIEN RETENTION.  With respect to each allowed secured claim provided for by the Plan, the holder of such claims shall retain the 
          lien securing such claim until the earlier of (i) the underlying debt determined under applicable non‐bankruptcy law is paid in full, 

xii
   Claims in this category include non‐modifiable claims, including allowed secured claims, on which the last payment is due after the term of the Plan, and for which the 
Plan provides for a set monthly payment (subject to adjustment as set forth below). This category includes residential mortgage obligations, land contract obligations, and 
other long term, non‐modifiable obligations under assumed executory contracts/unexpired leases.

                                                                         8- As updated on 11‐23‐16 
                                                                                       
 
 
                           Case:19-00170-swd                 Doc #:4 Filed: 01/16/19               Page 9 of 9
         or (ii) entry of the discharge; provided, however, that entry of the discharge shall not release a lien that secures a claim subject 
         to treatment under 11 U.S.C. § 1322(a)(5).  Upon the occurrence of (i) or (ii) above, the holder shall release its lien and provide 
         written evidence of the same to the Debtor(s) within 30 days after (i) or (ii) above.  Notwithstanding the foregoing, if this case of 
         the Debtor(s) under Chapter 13 is dismissed or converted without completion of the Plan, the holder of such claim shall retain its 
         lien to the extent recognized by applicable non‐bankruptcy law. 
    O.   MODIFICATION OF THE AUTOMATIC STAY.  Upon the filing of a motion for relief from the automatic stay, the Trustee shall 
         suspend disbursement of funds to that creditor but shall hold said funds until further order of the Court.  Upon entry of an order 
         modifying the automatic stay and unless otherwise provided for in such order, the Trustee shall not disburse held or on‐going 
         payments to that creditor on that claim, until creditor files an amended claim or Debtor(s) file(s) an amended Plan directing the 
         Trustee how to pay creditor’s claim.  Such amended proof of claim or Plan amendment shall be filed within 120 days after entry 
         of the order modifying the automatic stay.  An amended claim filed by such creditor shall be afforded the same secured status as 
         provided for under the Plan.  If a creditor fails to file an amended claim or Debtor(s) fail(s) to file an amended Plan directing the 
         Trustee how to pay creditor’s claim within 120 days of the entry of the order modifying the automatic stay, any held amounts 
         shall be released for the benefit of the other creditors in accordance with the confirmed Plan and Trustee shall cease holding any 
         future funds for on‐going payments on such claim unless otherwise ordered by the Court. However, if a creditor files a claim 
         after the order modifying the automatic stay and the confirmed Plan directed that such creditor was to be paid directly by 
         Debtor(s) on such claim, such claim will not be paid by the Trustee.   
    P.  NOTICE OF FEES, EXPENSES AND CHARGES PURSUANT TO FED. R. BANKR. P. 3002.1.  The claim evidenced by notice of fees, 
        expenses and charges pursuant to Fed. R. Bankr. P. 3002.1 will be treated as a separate debt or claim consistent with treatment 
        of the underlying claim provided for under the Plan. 
    Q.  NON‐APPLICABILITY OF FED. R. BANKR. P. 3002.1.  The requirements and provisions of Fed. R. Bankr. P. 3002.1 shall not apply to 
        the  Trustee  in  any  chapter  13  case  where  the  Plan  as  confirmed  surrenders  property  to  the  creditor  as  provided  in  11 
        U.S.C. § 1325(a)(5)(C) or proposes that Debtor(s) pay the creditor directly or to any claim as to which the automatic stay is 
        modified for purposes of allowing the secured creditor to exercise its rights and remedies pursuant to applicable non‐bankruptcy 
        law.  
    R.  NONSTANDARD PROVISIONS.  Nonstandard provisions must be set forth below.  A nonstandard provision is a provision not 
        otherwise  included  in  this  Model  Plan  or  deviating  from  it.    Nonstandard provisions set out elsewhere in this Plan are 
        ineffective and void.  The following Plan provisions will be effective only if there is a check in the box “Included” in the 
        Preamble. 
     
         1.       Debtor will retain his yearly tax refunds for living expenses. 
         2.       Debtor will retain his bonuses for living expenses. 
         3.       Debtor’s non‐filing spouse (Co‐Obligor) will continue to pay Credit Acceptance Corporation directly.  
     
BY FILING THIS DOCUMENT, THE ATTORNEY FOR THE DEBTOR(S) OR DEBTOR(S) THEMSELVES, IF NOT REPRESENTED BY AN ATTORNEY, 
ALSO CERTIFY(IES) THAT THE WORDING AND ORDER OF THE PROVISIONS IN THIS CHAPTER 13 PLAN ARE IDENTICAL TO THOSE CONTAINED 
IN  THE  APPROVED  MODEL  PLAN  PURSUANT  TO  LOCAL  BANKRUPTCY  RULE  3015(d)  FOR  THE  WESTERN  DISTRICT  OF  MICHIGAN 
BANKRUPTCY COURT, OTHER THAN ANY NONSTANDARD PROVISIONS INCLUDED IN PARAGRAPH IV.R. 
 
Date:    January 16, 2019                                          /s/ Tevonate M. Abraham                          

                                                                   Tevontae M. Abraham, Debtor 

 

Date:    January 16, 2019                                          /s/ Greg J. Ekdahl                               

                                                                   Greg J. Ekdahl, Counsel for the Debtor 

 

 



                                                             9- As updated on 11‐23‐16 
                                                                           
 
 
